Case 5:18-cv-01526-SMH-KLH Document 104 Filed 01/21/20 Page 1 of 2 PageID #: 3117



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION, L.L.C. § CIVIL ACTION NO: 5:18-cv-01526
  and BARBARA MARIE CAREY LOLLAR §
                                           §
             Plaintiffs                    §
                                           §
  VS.                                      § JUDGE S. MAURICE HICKS, JR.
                                           §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, III, §
  And BOSSIER PARISH SHERIFF JULIAN §
  C. WHITTINGTON, in his official capacity §
                                           § MAGISTRATE JUDGE KAREN HAYES
             Defendants                    §

       BOSSIER SHERIFF WHITTINGTON’S OPPOSITION TO BARBARA MARIE
         CAREY LOLLAR’S MOTION FOR PARTIAL SUMMARY JUDGMENT

         Now into Court, through undersigned counsel, comes Defendant Bossier Parish

  Sheriff Julian C. Whittington, in his official capacity (hereinafter “Sheriff Whittington”), who

  opposes the Motion for Partial Summary Judgment filed by Barbara Marie Carey Lollar

  (Doc. 80).

         After a review of the Memorandum in Opposition to Barbara Marie Carey Lollar’s

  Partial Motion for Summary Judgment that was filed today by W.A. Lucky, III (Doc. 102),

  Sheriff Whittington concludes that all evidence and legal arguments that would have been

  presented by him have been covered by the said Opposition. Therefore, in the interest of

  efficiency and to save the Court the time of reading essentially the same material twice,

  Sheriff Whittington adopts and asserts all arguments of W.A. Lucky, III in its Memorandum

  in Opposition to Barbara Marie Carey Lollar’s Partial Motion for Summary Judgment (Doc.

  102) as if copied in its entirety.
Case 5:18-cv-01526-SMH-KLH Document 104 Filed 01/21/20 Page 2 of 2 PageID #: 3118



                                     Respectfully submitted by:

                                     LANGLEY & PARKS, LLC

                                     By:      S / Julianna P. Parks
                                           Glenn L. Langley, Bar Roll No. 8019
                                           Julianna P. Parks, Bar Roll No. 30658

                                     401 Market Street, Suite 1100
                                     Shreveport, Louisiana 71101
                                     (318) 383-6422 Telephone
                                     (318) 383-6405 Telefax

                                     Attorneys for Sheriff Julian C. Whittington
